Citation Nr: 0940282	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-19 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to his service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1969 until 
May 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The Veteran appeared before the 
undersigned Acting Veterans Law Judge at a Board hearing held 
at the RO in August 2009.

The May 2006 rating decision also denied requests to reopen 
claims for service connection for arthritis and a skin rash.  
No notice of disagreement was filed in regards to those 
claims.  Thus, they are not currently before the Board.  

In an April 2005 statement, the Veteran appears to have 
raised a claim for service connection for a hernia.  Although 
the Veteran was previously denied service connection for a 
hernia in a June 1990 rating decision, the record does not 
indicate that his more recent hernia claim has been 
adjudicated; no rating decision has been issued in regards to 
the April 2005 claim.  This matter is not before the Board 
because it has not been prepared for appellate review. 
Accordingly, this matter is REFERRED to the RO for 
appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

In August 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal for service 
connection for a bilateral foot disorder is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for service 
connection for a bilateral foot disorder by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn his appeal 
for service connection for a bilateral foot disorder, as 
indicated in an August 2009 written statement and his August 
2009 Board hearing testimony.  Hence, there remains no 
allegations of errors of fact or law for appellate 
consideration, in regards to that claim.  Accordingly, the 
Board does not have jurisdiction to review that appeal and it 
is dismissed.





  
ORDER

The appeal for service connection for a bilateral foot 
disorder is dismissed.


REMAND

The Veteran contends that his service-connected post-
traumatic stress disorder (PTSD) should entitle him to 
individual unemployability.  

The Veteran has reported that he had been awarded disability 
benefits from the Social Security Administration (SSA), as 
indicated in his December 2008 TDIU application.  
Additionally, during his August 2009 hearing testimony, he 
essentially claimed that his award of disability was based, 
at least in part, on his service-connected PTSD.  Given the 
Veteran's current claim, these records appear to be 
especially relevant.  As such, VA is obliged to attempt to 
obtain and consider those SSA records.  38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2009); see 
also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, the Veteran also referenced having VA vocational 
rehabilitation services.  The vocational rehabilitation 
records must be obtained for consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted and 
the Veteran must be informed in 
writing.

2.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder and associate it with the claims 
folder.  

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


